Exhibit 10.3
 
 
ORIGINOIL, INC.
RESTRICTED STOCK GRANT AGREEMENT


This Restricted Stock Grant Agreement (the “Agreement”) is made and entered into
as of January 10, 2014, (the “Effective Date”) by and between OriginOil, Inc., a
Nevada corporation (the “Company”), and the person named below (the “Grantee”).
 

Grantee: William Charneski              Address:                              
Total Number of Shares to Be Granted: 3,750,000                    

 
1.           Grant of Restricted Shares.  In consideration for the performance
of services by the Grantee for the Company, whether as a director, officer,
employee or consultant, the Company hereby grants the Restricted Shares to the
Grantee, subject to the conditions of this Agreement. As used in this Agreement,
the term “Shares” shall mean shares of the Company’s common stock, par value
$0.001 per share, which includes the Restricted Shares granted under this
Agreement, and all securities received (i) in replacement of the Shares, (ii) as
a result of stock dividends or stock splits with respect to the Shares, (iii) in
replacement of the Shares in a merger, recapitalization, reorganization or
similar corporate transaction; and (iv) pursuant to an adjustment to the number
of Shares issuable on any vesting date by virtue of Section 1.5 of this
Agreement.


2.           Vesting. The Restricted Shares shall vest and be issued to the
Grantee under this Agreement upon the satisfaction of the conditions set forth
in Sections 2.1, 2.2, 2.3 and 2.4 of this Agreement, including attaining the
Company Performance Goals and the other conditions precedent to the issuance of
the eligible Restricted Shares.


2.1           Schedule of Company Performance Goals.  Grantee shall be eligible
for the issuance of Restricted Shares for each Company Performance Goal attained
as follows:


Restricted Shares
Company Performance Goals
750,000
The Company's Market Capitalization exceeds $15,000,000.  Market Capitalization
shall mean the total number of shares of issued and outstanding common stock,
multiplied by the average closing trade price of the Company's common stock on
any 15 of the 20 trading days immediately  prior to the date of determination.
 
1,125,000
The Company’s consolidated gross revenue, calculated in accordance with
generally accepted accounting principles, consistently applied, equals or
exceeds $2,500,000 for the trailing twelve-month period as reported in the
Company’s quarterly or annual financial statements.
 
1,875,000
The Company’s consolidated net profit, calculated in accordance with generally
accepted accounting principles, consistently applied, equals or exceeds $500,000
for the trailing twelve-month period as reported in the Company’s quarterly or
annual financial statements.
 

 
 
 
1

--------------------------------------------------------------------------------

 
 
2.2           Vesting and Issuance of Eligible Restricted Shares. After a
particular Company Performance Goal has been met, the Restricted Shares
associated with that particular Company Performance Goal shall be eligible for
vesting (the “Eligible Restricted Shares”).  The Eligible Restricted Shares
shall vest on a monthly basis, based on the following formula:


          5%   x   Prior Monthly Trade Value
Monthly Number of Vested Shares =
------------------------------------------------------------
          Fair Market Value of the Company’s Shares


For the purposes of this Agreement, the Monthly Trade Value of the Company’s
Shares shall mean the aggregate sum of the Daily Trade Value in a calendar
month.  The Daily Trade Value is defined as the closing trade price of the
Company’s Shares multiplied by the daily trade volume.  For example, if the
closing trade price was $1.00 and the daily trade volume on that day was 500,000
shares, then the Daily Trade Value for that day would be $500,000.  If the
Company’s common stock is no longer publicly traded, then the Board of Directors
in good faith shall determine the Monthly Number of Vested Shares.


If the Prior Monthly Trade Value is less than $50,000, then zero Eligible
Restricted Shares shall vest for that month.


The monthly vested Shares, if any, shall be issued to the Grantee within five
(5) business days after the last day of each month.


2.3           Acceleration. Notwithstanding the foregoing, all of the Restricted
Shares shall become fully vested and shall be issued immediately before and
contingent upon the occurrence of a Change in Control, whether or not the
Grantee’s service continues after the Change in Control, if the Grantee has
remained in continuous service to the Company until the Change in Control, as
officer, director, employee or consultant (it being understood that if the
Grantee has continued without interruption to serve  in one or more capacities
as an officer, director, employee or consultant of the Company this shall not be
considered an interruption in continuous service).


“Change in Control” means: a (i) Change in Ownership of the Company, (ii) Change
in Effective Control of the Company, or (iii) Change in the Ownership of Assets
of the Company, all as described herein and construed in accordance with
Internal Revenue Code section 409A and Treasury Regulation (“Reg.”) Section
1.409A-3(i)(5)(v) (and if or to the extent the definition of “Change of Control”
as described herein is inconsistent or incompatible with the definition
contained in Reg. Section 1.409A-3(i)(5)(v) then the definition contained in
Reg. Section 1.409A-3(i)(5)(v) shall control).
 
(i)            A “Change in Ownership of the Company” shall occur on the date
that any one Person acquires, or Persons Acting as a Group acquire, ownership of
the capital stock of the Company that, together with the stock held by such
Person or Group, constitutes more than 50% of the total fair market value or
total voting power of the capital stock of the Company. However, if any one
Person is, or Persons Acting as a Group are, considered to own more than 50% of
the total fair market value or total voting power of the capital stock of the
Company, the acquisition of additional stock by the same Person or Persons
Acting as a Group is not considered to cause a Change in Ownership of the
Company or to cause a Change in Effective Control of the Company (as described
below). An increase in the percentage of capital stock owned by any one Person,
or Persons Acting as a Group, as a result of a transaction in which the Company
acquires its stock in exchange for property will be treated as an acquisition of
stock.
 
(ii)            A “Change in Effective Control of the Company” shall occur on
the date a majority of members of the board of directors of the Company is
replaced during any 12-month period by directors whose appointment or election
is not endorsed by a majority of the members of the board of directors of the
Company before the date of the appointment or election.
 
 
 
2

--------------------------------------------------------------------------------

 
 
(iii) A “Change in the Ownership of Assets of the Company” shall occur on the
date that any one Person acquires, or Persons Acting as a Group acquire (or has
or have acquired during the 12-month period ending on the date of the most
recent acquisition by such Person or Persons), assets from the Company the total
gross fair market value of which is more than 50% of the total gross fair market
value of all of the assets of the Company immediately before such acquisition or
acquisitions. For this purpose, gross fair market value means the value of the
assets of the Company, or the value of the assets being disposed of, determined
without regard to any liabilities associated with such assets.
 
The following rules of construction apply in interpreting the definition of
Change in Control:
 
(A)            A “Person” means any individual, entity or group within the
meaning of Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934,
as amended, other than employee benefit plans sponsored or maintained by the
Company and by entities controlled by the Company or an underwriter of the
capital stock of the Company in a registered public offering.
 
(B)            Persons will be considered to be “Persons Acting as a Group (or
Group)” if they are owners of a corporation that enters into a merger,
consolidation, purchase or acquisition of stock, or similar business transaction
with the Company. If a Person owns stock in both corporations that enter into a
merger, consolidation, purchase or acquisition of stock, or similar transaction,
such shareholder is considered to be acting as a Group with other shareholders
only with respect to the ownership in that corporation before the transaction
giving rise to the change and not with respect to the ownership interest in the
other corporation. Persons will not be considered to be acting as a Group solely
because they purchase assets of the same corporation at the same time or
purchase or own stock of the same corporation at the same time, or as a result
of the same public offering.
 
(C)            Fair market value shall be determined by the board of directors
of the Company or its compensation committee if one is constituted.
 
(D)            A Change in Control shall not include a transfer to a related
person as described in Internal Revenue Code section 409A or a public offering
of capital stock of the Company.


2.4           Forfeiture. Grantee shall forfeit all vesting rights for any
Eligible Restricted Shares that have not vested within five (5) years of the
date that the Eligible Restricted Shares were eligible for vesting.


2.5           Termination. If the Grantee ceases to provide any services to the
Company, as officer, director, employee or consultant, for any reason before the
date that the Company Performance Goals have been met (it being understood that
if the Grantee continues without interruption to serve thereafter in one or more
capacities as officer, director, employee or consultant of the Company this
shall not be considered a cessation of service), then the Restricted Shares
associated with the unmet Company Performance Goals as of the date of such
cessation of services shall immediately be forfeited as of the date of such
cessation of services.  The Eligible Restricted Shares associated with any
Company Performance Goals met prior to the date the Grantee ceases to provide
any services to the Company shall continue to vest and be issued to the Grantee
in accordance with Sections 2.2 and 2.3 of this Agreement.
 
2.6           Title to Shares. The exact spelling of the name(s) under which
Grantee shall take title to the Shares is:
 

  William Charneski        

 
                                                                                                                  
 
 
3

--------------------------------------------------------------------------------

 
 
Grantee desires to take title to the Shares as follows:
 
[X]     Individual, as separate property
 
[  ]      Husband and wife, as community property
 
[  ]      Joint Tenants
 
To assign the Shares to a trust, a stock transfer agreement in a form and
substance acceptable to the Company must be completed and executed and such
transfer must comply with applicable federal and state securities laws.
 
2.7           Adjustment to Number of Shares.  The Company agrees that if the
Fair Market Value of the Company’s common stock on the date of Share issuance is
less than the Fair Market Value of the Company’s common stock on the Effective
Date, then the number of Shares issuable (assuming all conditions are satisfied)
shall be increased so that the aggregate Fair Market Value of Shares issuable
equals the aggregate Fair Market Value that such number of Shares would have had
on the Effective Date.
 
2.8           Fair Market Value of Shares. For the purposes of Section 2.7 of
this Agreement, “Fair Market Value” shall equal the average of the trailing ten
(10) closing trade prices of the Company’s common stock as quoted on the public
securities trading market on which the Company’s common stock is then traded;
provided, that if the Company’s common stock is not then publicly trading or
quoted, “Fair Market Value” shall be determined by the Company’s Board of
Directors in good faith.


3.           Representations and Warranties of Grantee.  Grantee represents and
warrants to the Company that:
 
3.1           Agrees to Terms of this Agreement.  Grantee has received a copy of
this Agreement, has read and understands the terms of this Agreement, and agrees
to be bound by its terms and conditions.
 
3.2           Acceptance of Shares for Own Account for Investment.  Grantee is
acquiring the Shares for Grantee's own account for investment purposes only and
not with a view to, or for sale in connection with, a distribution of the Shares
within the meaning of the Securities Act of 1933, as amended (the “Securities
Act”).  Grantee has no present intention of selling or otherwise disposing of
all or any portion of the Shares.
 
3.3           Access to Information.  Grantee has had access to all information
regarding the Company and its present and prospective business, assets,
liabilities and financial condition that Grantee reasonably considers important
in making the decision to acquire the Shares, and Grantee has had ample
opportunity to ask questions of the Company's representatives concerning such
matters and this investment.
 
3.4           Understanding of Risks.  Grantee is fully aware of:  (i) the
highly speculative nature of the investment in the Shares; (ii) the financial
hazards involved; (iii) the lack of liquidity of the Shares and the restrictions
on transferability of the Shares (e.g., that Grantee may not be able to sell or
dispose of the Shares or use them as collateral for loans); (iv) the
qualifications and backgrounds of the management of the Company; and (v) the tax
consequences of investment in the Shares.  Grantee is capable of evaluating the
merits and risks of this investment, has the ability to protect Grantee's own
interests in this transaction and is financially capable of bearing a total loss
of this investment.
 
3.5           No General Solicitation.  At no time was Grantee presented with or
solicited by any publicly issued or circulated newspaper, mail, radio,
television or other form of general advertising or solicitation in connection
with the offer, sale and issue of the Shares.
 
3.6           Accredited Investor. The Grantee is an accredited investor as such
term is defined in Rule 501(a) of Regulation D promulgated under the Securities
Act.
 
4.           Compliance with Securities Laws.  Grantee understands and
acknowledges that the Shares have not been registered with the Securities and
Exchange Commission (the “SEC”) under the Securities Act and that,
notwithstanding any other provision of this Agreement to the contrary, the
issuance of any Shares is expressly conditioned upon compliance with the
Securities Act and all applicable state securities laws.  Grantee agrees to
cooperate with the Company to ensure compliance with such laws.
 
 
4

--------------------------------------------------------------------------------

 
 
5.           Restricted Securities.
 
5.1           No Transfers Unless Registered or Exempt.  Grantee understands
that Grantee may not transfer any Shares unless such Shares are registered under
the Securities Act and qualified under applicable state securities laws or
unless, in the opinion of counsel to the Company, exemptions from such
registration and qualification requirements are available.  Grantee understands
that only the Company may file a registration statement with the SEC and that
the Company is under no obligation to do so with respect to the Shares.  Grantee
has also been advised that exemptions from registration and qualification may
not be available or may not permit Grantee to transfer all or any of the Shares
in the amounts or at the times proposed by Grantee.
 
5.2           SEC Rule 144.  In addition, Grantee has been advised that SEC Rule
144 promulgated under the Securities Act, which permits certain limited sales of
unregistered securities, is not presently available with respect to the Shares
and, in any event, requires that the Shares be held for a minimum of six months,
and in certain cases one (1) year, after they have been acquired, before they
may be resold under Rule 144.  Grantee understands that Rule 144 may
indefinitely restrict transfer of the Shares so long as Grantee remains an
"affiliate" of the Company or if "current public information" about the Company
(as defined in Rule 144) is not publicly available.
 
6.           Market Standoff Agreement.  Grantee agrees in connection with any
registration of the Company's securities that, upon the request of the Company
or the underwriters managing any public offering of the Company's securities,
Grantee shall not sell or otherwise dispose of any Shares without the prior
written consent of the Company or such underwriters, as the case may be, for
such period of time (not to exceed one hundred eighty (180) days) after the
effective date of such registration requested by such underwriters and subject
to all restrictions as the Company or the underwriters may specify.  Grantee
further agrees to enter into any agreement reasonably required by the
underwriters to implement the foregoing.


7.           Company Take-Along Right.


7.1           Approved Sale.  If the Board of Directors of the Company (the
“Board”) shall deliver a notice to Grantee (a “Sale Event Notice”) stating that
the Board has approved a sale of all or a portion of the Company (an “Approved
Sale”) and specifying the name and address of the proposed parties to such
transaction and the consideration payable in connection therewith, Grantee shall
(i) consent to and raise no objections against the Approved Sale or the process
pursuant to which the Approved Sale was arranged, (ii) waive any dissenter’s
rights and other similar rights, and (iii) if the Approved Sale is structured as
a sale of securities, agree to sell Grantee’s Shares on the terms and conditions
of the Approved Sale which terms and conditions shall treat all stockholders of
the Company equally (on a pro rata basis), except that shares having a
liquidation preference may, if so provided in the documents governing such
shares, receive an amount of consideration equal to such liquidation preference
in addition to the consideration being paid to the holders of Shares not having
a liquidation preference.


Grantee shall take all necessary and desirable lawful actions as directed by the
Board and the stockholders of the Company approving the Approved Sale in
connection with the consummation of any Approved Sale, including without
limitation, the execution of such agreements and such instruments and other
actions reasonably necessary to (A) provide the representations, warranties,
indemnities, covenants, conditions, non-compete agreements, escrow agreements
and other provisions and agreements relating to such Approved Sale and, (B)
effectuate the allocation and distribution of the aggregate consideration upon
the Approved Sale, provided, that this Section 7 shall not require Grantee to
indemnify the purchaser in any Approved Sale for breaches of the
representations, warranties or covenants of the Company or any other
stockholder, except to the extent (x) Grantee is not required to incur more than
its pro rata share of such indemnity obligation (based on the total
consideration to be received by all stockholders that are similarly situated and
hold the same class or series of capital stock) and (y) such indemnity
obligation is provided for and limited to a post-closing escrow or holdback
arrangement of cash or stock paid in connection with the Approved Sale.


7.2           Costs.  Grantee shall bear Grantee’s pro rata share (based upon
the amount of consideration to be received) of the reasonable costs of any sale
of Shares pursuant to an Approved Sale to the extent such costs are incurred for
the benefit of all selling stockholders of the Company and are not otherwise
paid by the Company or the acquiring party.  Costs incurred by Grantee on
Grantee’s own behalf shall not be considered costs of the transaction hereunder.


7.3           Share Delivery.  At the consummation of the Approved Sale, Grantee
shall, if applicable, deliver certificates representing the Shares to be
transferred, duly endorsed for transfer and accompanied by all requisite stock
transfer taxes, if any, and the Shares to be transferred shall be free and clear
of any liens, claims or encumbrances (other than restrictions imposed by this
Section 7) and Grantee shall so represent and warrant.


7.4           Termination of Company Take-Along Right.  The Take-Along Right
shall terminate as to the Shares upon the Public Trading Date of the
Shares.  For the purposes of this Agreement, the “Public Trading Date” of the
Shares is the date on which the Shares first become freely tradable under the
Securities Act, either pursuant to Rule 144 or another provision of the
Securities Act.  The holder of the Shares may apply to have all restrictive
transfer legends removed from the certificates evidencing the Shares, provided
that the request for legend removal is made at such times and in such manner
that removal is accomplished in compliance with the Securities Act and the rules
and regulations promulgated under the Securities Act; and provided further, that
any proposed sale of Shares must comply with all Company policies and
procedures, and with applicable federal, state and local laws.
 
8.              Rights as a Stockholder.  Subject to the terms and conditions of
this Agreement, Grantee shall have all of the rights of a stockholder of the
Company with respect to the Shares after the Restricted Shares vest and are
issuable until such time as Grantee disposes of the Shares.
 
 
5

--------------------------------------------------------------------------------

 
 
9.              Restrictive Legends and Stop-Transfer Orders.
 
9.1           Legends.  Grantee understands and agrees that the Company shall
place the legends set forth below or similar legends on any stock certificate(s)
evidencing the Shares, together with any other legends that may be required by
state or federal securities laws, the Company's Certificate of Incorporation or
Bylaws, any other agreement between Grantee and the Company or any agreement
between Grantee and any third party:
 
THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED (THE "SECURITIES ACT"), OR UNDER THE SECURITIES LAWS OF
CERTAIN STATES.  THESE SECURITIES ARE SUBJECT TO RESTRICTIONS ON TRANSFERABILITY
AND RESALE AND MAY NOT BE TRANSFERRED OR RESOLD EXCEPT AS PERMITTED UNDER THE
SECURITIES ACT AND APPLICABLE STATE SECURITIES LAWS, PURSUANT TO REGISTRATION OR
EXEMPTION THEREFROM.  INVESTORS SHOULD BE AWARE THAT THEY MAY BE REQUIRED TO
BEAR THE FINANCIAL RISKS OF THIS INVESTMENT FOR AN INDEFINITE PERIOD OF
TIME.  THE ISSUER OF THESE SECURITIES MAY REQUIRE AN OPINION OF COUNSEL IN FORM
AND SUBSTANCE SATISFACTORY TO THE ISSUER TO THE EFFECT THAT ANY PROPOSED
TRANSFER OR RESALE IS IN COMPLIANCE WITH THE SECURITIES ACT AND ANY APPLICABLE
STATE SECURITIES LAWS.
 
THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO A 180 DAY MARKET
STANDOFF RESTRICTION AS SET FORTH IN A CERTAIN AGREEMENT BETWEEN THE ISSUER AND
THE ORIGINAL HOLDER OF THESE SHARES, A COPY OF WHICH MAY BE OBTAINED AT THE
PRINCIPAL OFFICE OF THE ISSUER.  AS A RESULT OF SUCH AGREEMENT, THESE SHARES MAY
NOT BE TRADED PRIOR TO 180 DAYS AFTER THE EFFECTIVE DATE OF A PUBLIC OFFERING OF
THE COMMON STOCK OF THE ISSUER HEREOF.  SUCH RESTRICTION IS BINDING ON
TRANSFEREES OF THESE SHARES.
 
9.2           Stop-Transfer Instructions.  Grantee agrees that, to ensure
compliance with the restrictions imposed by this Agreement, the Company may
issue appropriate "stop-transfer" instructions to its transfer agent, if any,
and if the Company transfers its own securities, it may make appropriate
notations to the same effect in its own records.


9.3           Refusal to Transfer.  The Company shall not be required (i) to
transfer on its books any Shares that have been sold or otherwise transferred in
violation of any of the provisions of this Agreement or (ii) to treat as owner
of such Shares, or to accord the right to vote or pay dividends to any purchaser
or other transferee to whom such Shares have been so transferred.


10.           Tax Consequences.  GRANTEE UNDERSTANDS THAT GRANTEE MAY SUFFER
ADVERSE TAX CONSEQUENCES AS A RESULT OF GRANTEE'S ACQUISITION OR DISPOSITION OF
THE SHARES.  GRANTEE REPRESENTS (i) THAT GRANTEE HAS CONSULTED WITH A TAX
ADVISER THAT GRANTEE DEEMS ADVISABLE IN CONNECTION WITH THE ACQUISITION OR
DISPOSITION OF THE SHARES AND (ii) THAT GRANTEE IS NOT RELYING ON THE COMPANY
FOR ANY TAX ADVICE.


11.           Compliance with Laws and Regulations.  The issuance and transfer
of the Shares shall be subject to and conditioned upon compliance by the Company
and Grantee with all applicable state and federal laws and regulations and with
all applicable requirements of any stock exchange or automated quotation system
on which the Company's common stock may be listed or quoted at the time of such
issuance or transfer.


12.           Successors and Assigns.  The Company may assign any of its rights
under this Agreement. This Agreement shall be binding upon and inure to the
benefit of the successors and assigns of the Company.  Subject to the
restrictions on transfer herein set forth, this Agreement shall be binding upon
Grantee and Grantee's heirs, executors, administrators, legal representatives,
successors and assigns.


13.           Governing Law; Severability.  This Agreement shall be governed by
and construed in accordance with the internal laws of the State of Nevada as
such laws are applied to agreements between Nevada residents entered into and to
be performed entirely within Nevada, excluding that body of laws pertaining to
conflict of laws.  If any provision of this Agreement is determined by a court
of law to be illegal or unenforceable, then such provision shall be enforced to
the maximum extent possible and the other provisions shall remain fully
effective and enforceable.


14.           Notices.  Any notice required to be given or delivered to the
Company shall be in writing and addressed to the Corporate Secretary of the
Company at its principal corporate offices.  Any notice required to be given or
delivered to Grantee shall be in writing and addressed to Grantee at the address
indicated above or to such other address as Grantee may designate in writing
from time to time to the Company.  All notices shall be deemed effectively given
upon personal delivery, (i) three (3) days after deposit in the United States
mail by certified or registered mail (return receipt requested), (ii) one (1)
business day after its deposit with any return receipt express courier
(prepaid), or (iii) one (1) business day after transmission by facsimile or
email.
 
 
6

--------------------------------------------------------------------------------

 

 
15.           Further Instruments.  The parties agree to execute such further
instruments and to take such further action as may be reasonably necessary to
carry out the purposes and intent of this Agreement.


16.           Headings; Counterparts.  The captions and headings of this
Agreement are included for ease of reference only and shall be disregarded in
interpreting or construing this Agreement.  All references herein to Sections
shall refer to Sections of this Agreement.  This Agreement may be executed in
any number of counterparts, each of which when so executed and delivered shall
be deemed an original, and all of which together shall constitute one and the
same agreement.


17.           Entire Agreement.  This Agreement constitutes the entire agreement
and understanding of the parties with respect to the subject matter of this
Agreement, and supersedes all prior understandings and agreements, whether oral
or written, between the parties hereto with respect to the specific subject
matter of this Agreement.


WHEREOF, the Company has caused this Agreement to be executed by its duly
authorized representative and Grantee has executed this Agreement as of the
Effective Date.


 

COMPANY   Grantee                   By: /s/ T. Riggs Eckelberry   /s/ William
Charneski       (Signature)           T. Riggs Eckelberry   William Charneski  
(Please print name)   (Please print name)                   CEO        (Please
print title)      

 
 
 
7

--------------------------------------------------------------------------------

 
                                                                    
Spouse Consent
 
The undersigned spouse of ______________ (the “Grantee”) has read, understands,
and hereby approves the Restricted Stock Grant Agreement between OriginOil,
Inc., a Nevada corporation (the “Company”) and Grantee (the “Agreement”). In
consideration of the Company's granting my spouse the right to purchase the
Shares as set forth in the Agreement, the undersigned hereby agrees to be
irrevocably bound by the Agreement and further agrees that any community
property interest shall similarly be bound by the Agreement. The undersigned
hereby appoints Grantee as my attorney-in-fact with respect to any amendment or
exercise of any rights under the Agreement.
 

        Date:   Print Name of Grantee's Spouse                           (Please
print name)   Signature of Grantee's Spouse           (Please print title)  
Address:                               o Check this box if you do not have a
spouse.          

 
 
 
 
 
 
 
 
 
8
 
                      